
	

114 HR 3546 IH: Big Cat Public Safety Act
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3546
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Jones (for himself, Mr. Farenthold, Mr. Fitzpatrick, Mr. Jolly, Mr. Frelinghuysen, Mr. Upton, Mr. LoBiondo, and Ms. Loretta Sanchez of California) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to clarify provisions enacted by the Captive Wildlife
			 Safety Act, to further the conservation of certain wildlife species, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Big Cat Public Safety Act. 2.FindingsCongress finds the following:
 (1)The global illicit trade in wildlife may be worth up to $20,000,000,000 annually and the value of legal wildlife trade in the United States was recently estimated at $2,800,000,000 annually.
 (2)The illegal trade in prohibited wildlife species (as defined in section 2(g) of the Lacey Act Amendments of 1981 (16 U.S.C. 3371(g)) stimulates demand and expands markets in which those species can be illegally sold.
 (3)The private possession, breeding, and sale of prohibited wildlife species has a substantial and detrimental effect on the health and general welfare of the people of the United States and on the conservation of the species themselves.
 (4)Private possession and breeding of prohibited wildlife species have a substantial and direct effect on interstate commerce because prohibited wildlife species are frequently bred and possessed to be used in public exhibition or for sale or transfer of ownership in the exotic pet trade, and are often transported in interstate commerce for these purposes.
 (5)Private possession and breeding of prohibited wildlife species contributes to the interstate traffic in those species and may contribute to illegal international wildlife trade.
 (6)Prohibited wildlife species in private possession, or distributed intrastate, are fungible commodities that cannot be differentiated, in terms of control, from prohibited wildlife species possessed or distributed interstate.
 (7)It is exceedingly difficult to distinguish between prohibited wildlife species that are possessed, bred, sold, or transported in interstate commerce from those that have not been.
 (8)Federal control of the intrastate private possession and breeding of prohibited wildlife species is essential to the effective control of the interstate incidents of traffic in prohibited wildlife species.
 (9)The United States is a party to the Convention on International Trade in Endangered Species of Wild Fauna and Flora, which was designed to protect species of wild fauna and flora against overexploitation through international trade.
			3.Definitions
 (a)In generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended— (1)by redesignating subsections (a) through (k) as subsections (b) through (l), respectively; and
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)BreedThe term breed means to facilitate propagation or reproduction (whether intentionally or negligently), or to fail to prevent propagation or reproduction
						.
				(b)Conforming amendments
 (1)Consolidated Farm and Rural Development ActSection 349(a)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by striking section 2(a) and inserting section 2(b).
				(2)Lacey Act Amendments of 1981
 (A)Section 3(e)(2)(C) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(e)(2)(C)) is amended— (i)in clause (ii), by striking section 2(g) and inserting section 2(h); and
 (ii)in clause (iii), by striking section 2(g) and inserting section 2(h). (B)Section 7(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(c)) is amended by striking section 2(f)(2)(A) and inserting section 2(g)(2)(A).
					4.Prohibitions
 Section 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking the semicolon at the end and inserting ; or;
 (ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and (iii)by striking subparagraph (C); and
 (B)in paragraph (4), by striking (1) through (3) and inserting (1) through (3) or subsection (e); and (2)by amending subsection (e) to read as follows:
				
					(e)Captive wildlife offense
 (1)In generalIt is unlawful for any person to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce, or in a manner substantially affecting interstate or foreign commerce, or to breed or possess, any live animal of any prohibited wildlife species.
 (2)Limitation on applicationParagraph (1) does not apply to any person that— (A)is an institution accredited by the Association of Zoos and Aquariums;
 (B)is a facility that— (i)has an active written contract with an Association of Zoos and Aquariums Species Survival Plan or Taxon Advisory Group for breeding of prohibited wildlife species; and
 (ii)does not breed, acquire, or sell prohibited wildlife species other than the species covered by such contract;
 (C)is a State college, university, or agency, or State-licensed veterinarian; (D)is a wildlife sanctuary that cares for prohibited wildlife species, and—
 (i)is a corporation that is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 and described in sections 501(c)(3) and 170(b)(1)(A)(vi) of such Code;
 (ii)does not commercially trade in prohibited wildlife species, including offspring, parts, and byproducts of such animals;
 (iii)does not breed the prohibited wildlife species; (iv)does not allow direct contact between the public and prohibited wildlife species; and
 (v)does not allow the transportation and display of prohibited wildlife species off-site; (E)has custody of the prohibited wildlife species solely for the purpose of expeditiously transporting the prohibited wildlife species to a person described in this paragraph with respect to the species;
 (F)is in possession of a prohibited wildlife species that was born before the date of the enactment of the Big Cat Public Safety Act, and—
 (i)not later than 180 days after the date of the enactment of the Big Cat Public Safety Act, is registered with the Animal and Plant Health Inspection Service; (ii)does not breed, acquire, or sell any prohibited wildlife species after the date of the enactment of such Act; and
 (iii)does not allow direct contact between the public and prohibited wildlife species; or (G)holds a valid Class C license under the Animal Welfare Act (7 U.S.C. 2131 et seq.), and—
 (i)regularly travels across State lines to conduct circus performances featuring live prohibited wildlife species, clowns, and aerial acts;
 (ii)engages in such travel and conduct before January 1, 2015; and (iii)does not allow direct contact between the public and prohibited wildlife species..
			5.Penalties
 (a)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended— (1)by inserting (e), after (d),; and
 (2)by inserting , (e), after subsection (d). (b)Criminal penaltiesSection 4(d)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)(1)) is amended—
 (1)in subparagraph (A)— (A)by inserting (e), after (d),; and
 (B)by striking or after the comma at the end; (2)in subparagraph (B)—
 (A)by inserting (e), after (d),; and (B)by adding or after the comma at the end; and
 (3)by inserting after subparagraph (B) the following:  (C)knowingly violates section 3(e),
						; and
 (4)in the matter following subparagraph (B)— (A)by striking knowing that and all that follows through treaty or regulation,;
 (B)by striking said; and (C)by inserting before the period or prohibited wildlife species concerned.
 6.Forfeiture of prohibited wildlife speciesSection 5(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3374(a)(1)) is amended by inserting bred, possessed, before imported, exported,. 7.AdministrationSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
 (3)The Secretary shall, in consultation with other relevant Federal and State agencies, promulgate any regulations necessary to implement section 3(e)..
		
